Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kiri Lee Sharon on 11 August 2022
IN THE CLAIMS, Amend claims 51 and 52 as follows: 

51. (Currently Amended) An inclinable mixer for mixing bulk material, the inclinable mixer comprising: a mixing chamber comprising: a longitudinal trough defined by a first and second side wall oppositely opposed, the trough having a front end opposite a back end, a discharge opening positional substantially toward the back end of the mixing chamber, and a front wall spanning the front end of the trough, front legs structured to support the front end of the mixing chamber, the front legs being scissor legs operable by a hydraulic cylinder, an auger situated longitudinally in the trough for mixing bulk material, and a driver configured to rotate the auger when a driving force is applied, wherein the mixing chamber is inclined such that the back end is raised relative to the front end at least during mixing; wherein the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall; [[and]] wherein at least a portion of the hydraulic cylinder is provided separately from the front legs so as to be spaced at least in part from the front legs; and wherein back legs for supporting the back end of the mixing chamber maintain the back end of the mixing chamber at a substantially fixed height while the front end is raised or lowered.

52. (Currently Amended) The inclinable mixer of claim 51, further comprising: .

Allowable Subject Matter
Claims 32 – 33 and 35 – 52 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
U.S. 2007/0197852(A1) to Wilson teaches a Method and Apparatus for treatment and disposal of waste material. Regarding Claims 32 and 51, Wilson teaches an auger in a trough that forms a heated reaction chamber. The chamber’s angle of incline is adjustable by means such as a scissor lift ([0024]). Wilson is silent on the chamber comprising a set of second legs that maintain the second end of the chamber at a substantially fixed height while the first end is raised or lowered.

U.S. 2014/0367219(A1) to Houssian a grain auger support frame. Regarding Claims 32 and 51, Houssian teaches a grain auger supported in a trough structure. A scissor type lift assembly supports the trough structure and can adjust its angle of incline. Houssian is silent on the chamber comprising a set of second legs that maintain the second end of the chamber at a substantially fixed height while the first end is raised or lowered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774